IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                     No. 00-11006
                                   Summary Calendar



      KURT HORSLEY,

                                                       Plaintiff-Appellant,

                                          versus

      DELTA FAMILY CARE DISABILITY
      AND SURVIVORSHIP PLAN,

                                                       Defendant-Appellee.


                  Appeal from the United States District Court for
                           the Northern District of Texas
                            (USDC No. 4:99-CV-811-A)
          _______________________________________________________
                                    February 14, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Appellant Kurt Horsley, plaintiff below, was a participant in an employee benefit

plan governed by the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§

1001-1461. The defendant plan agreed to pay Horsley certain disability benefits but

      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
eventually denied further disability payments. We have reviewed the record de novo, and

agree with the district court that the plan was entitled to summary judgment. The district

court correctly noted that the plan’s administrative committee had discretionary authority

under the plan to make benefit determinations. Where the plan administrator is vested

with discretionary authority to determine eligibility for benefits, its denial of benefits is

reviewed for abuse of discretion. See Threadgill v. Prudential Sec. Group, Inc., 145 F.3d
286, 292 (5th Cir. 1998). More specifically, where the administrator has such

discretionary authority, we review the administrator’s interpretation of the terms of the

plan for abuse of discretion. See Rhorer v. Raytheon Eng’rs & Constructors, Inc., 181
F.3d 634, 639-40 (5th Cir. 1999); Matassarin v. Lynch, 174 F.3d 549, 563 (5th Cir.

1999), cert. denied, 528 U.S. 1116 (2000). The administrator’s factual determinations

relating to plan benefits are reviewed under the abuse of discretion standard as well. See

Sweatman v. Commercial Union Ins. Co., 39 F.3d 594, 597-98 (5th Cir. 1994); Pierre v.

Connecticut Gen. Life Ins. Co., 932 F.2d 1552, 1562 (5th Cir. 1991).

       Under the abuse of discretion standard, “federal courts owe due deference to an

administrator’s factual conclusions that reflect a reasonable and impartial judgment.” Id.

“In applying the abuse of discretion standard, we analyze whether the plan administrator

acted arbitrarily or capriciously.” Dowden v. Blue Cross & Blue Shield of Tex., Inc., 126
F.3d 641, 644 (5th Cir. 1997); Sweatman, 39 F.3d at 601 (quoting Salley v. E.I. DuPont

de Nemours & Co., 966 F.2d 1011, 1014 (5th Cir. 1992)). We have stated that “[a]n

arbitrary decision is one made without a rational connection between the known facts and

                                               2
the decision or between the found facts and the evidence.” Dowden, 126 F.3d at 644 (5th

Cir. 1997) (quoting Bellaire Gen. Hosp. v. Blue Cross Blue Shield of Mich., 97 F.3d 822,

828 (5th Cir. 1996)).

       We agree with the district court that on this record the administrative committee

did not abuse its discretion in terminating disability benefits to Horsley. While Horsley

focuses on records generated by his treating physicians and consistent with his claim of

total and continuing disability, the district court correctly noted that we have not adopted

a “treating physician rule” requiring the administrator to accept the opinion of a treating

physician. See Salley, 966 F.2d at 1015-16. In light of the substantial evidence before

the committee supporting its conclusion that disability benefits under the plan should end,

including the opinions of several medical professionals, we cannot say that the committee

abused its discretion in terminating such benefits.

       AFFIRMED.




                                             3